Name: Commission Regulation (EEC) No 481/88 of 22 February 1988 on the sale by invitation to tender of certain boned beef held by certain intervention agencies and intended for export to Venezuela
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 / 23 . 2. 88 Official Journal of the European Communities No L 49/11 COMMISSION REGULATION (EEC) No 481/88 of 22 February 1988 on the sale by invitation to tender of certain boned beef held by certain intervention agencies and intended for export to Venezuela THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 3905/87 (2), and in particular Article 7 (3) thereof, Whereas certain intervention agencies hold substantial stocks of boned intervention meat ; whereas an extension of the period of storage of such meat should be avoided on account of the ensuing high costs ; whereas outlets exist in certain third countries for the products in ques ­ tion ; whereas, subject to the provisions of this Regulation, that meat should be offered for sale pursuant to Commis ­ sion Regulation (EEC) No 2173/79 (3), as amended by Regulation (EEC) No 1809/87 (4), and in particular Articles 6 to 12 thereof, and Regulation (EEC) No 2824/85(0 ; the agricultural sector and certain coefficients and rates required for their application (8), as last amended by Regu ­ lation (EEC) No 400/88 (9), should be made applicable ; Whereas Article 2 ( 1 ) of Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (l0), as amended by Regulation (EEC) No 1002/86 (n), stipulates that monetary compensatory amounts may be fixed in advance only if the export refund is fixed in advance ; whereas the absence of refunds for the meat offered for sale means that this requirement cannot be met ; whereas, however, for the sake of impartiality, derogations should be made for the cuts concerned so that advance fixing of the monetary compensatory amounts can be permitted ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 1687/76 (12), as last amended by Regulation (EEC) No 165/88 ("); whereas Annex I to that Regulation setting out the entries to be made in control copies should be expanded ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,Whereas in order to ensure that the products concerned reach the specific destination, provision should be made for each tender to be accompanied by a certificate guaran ­ teeing import into the country concerned ; whereas, furthermore, provision should be made for the lodging of a security to guarantee import into Venezuela of the meat sold ; HAS ADOPTED THIS REGULATION : Whereas a time limit must be laid down for the export of such meat ; whereas that time limit should be fixed taking account of Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (% as last amended by Regulation (EEC) No 3988/87 0 ; Whereas it should be specified that exports of such cuts should not be eligible for the refunds periodically fixed in the beef and veal sector ; whereas, for the same reason, additional code 7034 in Part 3 of Annex I to Commission Regulation (EEC) No 3938/87 of 23 December 1987 fixing the monetary compensatory amounts applicable in Article 1 1 . Under the conditions laid down in this Regulation, 6 000 tonnes of boned beef held by intervention agencies and taken over by those agencies before 1 October 1987 shall be sold by periodical invitations to tender. The cuts put up for sale shall be as listed in Annex I. 2. The meat shall be sold for export to Venezuela. 3. Subject to the provisons of this Regulation, the sale shall take place in accordance with the provisions of Regulation (EEC) No 2173/79, and in particular Articles 6 to 12 thereof, and Regulation (EEC) No 2824/85. (*) OJ No L 372, 31 . 12. 1987, p. 1 . 0 OJ No L 41 , 15. 2. 1988, p. 1 . (,0) OJ No L 310, 21 . 11 . 1985, p. 22. (") OJ No L 93, 8 . 4. 1986, p. 8 . (') OJ No L 148, 28 . 6 . 1968, p. 24. 0 OJ No L 370, 30. 12. 1987, p. 7. (3) OJ No L 251 , 5. 10 . 1979, p. 12. 0 OJ No L 170, 30. 6. 1987, p. 23. 0 OJ No L 268, 10 . 10. 1985, p. 14. ( «) OJ No L 241 , 13 . 9 . 1980, p. 5. 0 OJ No L 376, 31 . 12. 1987, p. 31 . (,2) OJ No L 190, 14. 7. 1976, p. 1 . M OJ No L 18, 22. 1 . 1988, p. 40. No L 49/12 Official Journal of the European Communities 23. 2. 88 products. The amount of that security shall be 350 ECU per 100 kilograms. 3. Article 3 (3), (4) and (5) of Commission Regulation (EEC) No 985/81 (') shall apply as regards the security provided for in paragraph 2. Article 5 1 . The purchaser shall take over the meat sold to him within three months of the date of conclusion of the sales contract. 2. Customs export formalities for the meat must be completed within one month from the day on which the meat is taken over. Article 6 For the meat listed in Annex I and sold pursuant to this Regulation : (a) no export refund shall be granted ; (b) additional code 7034 in Part 3 of Annex I to Regula ­ tion (EEC) No 3938/87 shall apply, and (c) by way of derogation from Article 2 ( 1 ) of Regulation (EEC) No 3155/85, the monetary compensatory amount may be fixed in advance. Where use is made of the possibility set out in (c) :  the application for advance fixing must be submitted at the same time as the application for an export licence,  the application for advance fixing must be accom ­ panied by the sales contract concerned,  the export licence may be used only for intervention meat,  section 18 (a) of the export licence shall indicate the following in one of the languages of the Community : 4. The intervention agencies shall first sell the products which have been in storage for the longest period. Article 2 1 . The intervention agencies shall, during the period of validity of the standing invitation to tender, organize indi ­ vidual invitations to tender in respect of any boned beef still available . The intervention agencies shall draw up a notice of invitation to tender for the individual sale indicating in particular : (a) the quantities of boned beef offered for sale ; (b) the deadline and place for submitting tenders. The deadline for the submission of tenders for each of the individual invitations to tender shall be 12 noon on the second Tuesday of each month. If that day is not a working day, that deadline shall be 12 noon on the first following working day. 2. By way of derogation from Articles 6 and 7 of Regu ­ lation (EEC) No 2173/79, the provisions of and Annexes to this Regulation shall serve as a general notice of invi ­ tation to tender for sales held from time to time. 3. Interested parties may obtain the details of the quantities available and the places where the products are stored from the addresses listed in Annex II. The inter ­ vention agencies shall also display the notices referred to in paragraph 1 at their head offices and may also publish them elsewhere. 4. By way of derogation from Article 8 of Regulation (EEC) No 2173/79, tenders shall not indicate at which cold store or stores the products are held. Article 3 1 . The tenders shall be valid only if accompanied by a certificate issued by the competent authorities in Vene ­ zuela permitting the import of the meat concerned into that country. 2. On expiry of the dealine for the submission of tenders, operators shall forward by telex copies of their tenders to the Commission of the European Communi ­ ties, Division VI-D-2, Rue de la Loi 200, B-1049 Brussels (telex 22037 B AGREC). 3 . After the tenders received in respect of each indivi ­ dual invitation to tender have been examined, either one or more minimum selling prices shall be fixed or the sale shall not be proceeded with. 4. The time limit specified in Article 1 1 of Regulation (EEC) No 2173/79 shall be three working days instead of five working days. Article 4 1 . By way of derogation from Article 15 (1 ) of Regula ­ tion (EEC) No 2173/79, the amount of the security shall be 15 ECU per 100 kilograms.  VÃ ¡lido Ã ºnicamente para carnes de intervenciÃ ³n vendidas con arreglo al Reglamento (CEE) n ° 481 /88  Kun gyldig for interventionskÃ ¸d solgt i henhold til forordning (EÃF) nr. 481 /88  Nur gÃ ¼ltig fÃ ¼r Interventionsfleisch  Verkauf gemÃ ¤Ã  der Verordnung (EWG) Nr. 481 /88  ÃÃ Ã Ã Ã µÃ ¹ Ã ¼Ã Ã ½Ã ¿ Ã ³Ã ¹Ã ± Ã Ã ± Ã ºÃ Ã ­Ã ±Ã Ã ± ÃÃ ±Ã Ã ­Ã ¼Ã ²Ã ±Ã Ã ·Ã  ÃÃ ¿Ã ÃÃ Ã »Ã ¿Ã Ã ½Ã Ã ±Ã ¹ Ã ²Ã ¬Ã Ã µÃ ¹ Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 481 /88  Valid only for intervention meat sold under Regu ­ lation (EEC) No 481 /88  Seulement valable pour les viandes d intervention vendues sous rÃ ¨glement (CEE) n0 481 /88  Valido esclusivamente per carni di intervento vendute a norma del regolamento (CEE) n . 481 /88  Uitsluitend geldig voor vlees uit de interventie ­ voorraden dat wordt verkocht in het kader van Verordening (EEG) nr. 481 /88  Apenas valido para carne de intervenÃ §Ã £o vendida nos termos do Regulamento (CEE) n? 481 /88 . 2. A security to guarantee import into Venezuela shall be lodged by the purchaser before taking over the (  ) OI No L 99, 10. 4. 1981 , p. 38. 23. 2. 88 Official Journal of the European Communities No L 49/13 Article 7 In Part I of the Annex to Regulation (EEC) No 1687/76 entitled 'Products to be exported in the same state as that in which they were removed from intervention stock', the following point and footnote are hereby added : '41 . Commission Regulation (EEC) No 481 /88 of 22 February 1988 on the sale by invitation to tender of certain boned beef held by certain intervention agencies and intended for export to Vene ­ zuela ( ¢"). Article 8 Member States shall notify the Commission without delay of :  tenders received,  the quantities :  for which there is a sales contract,  which have been taken over, pursuant to this Regulation. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.(41) OJ No L 49, 23. 2. 1988, p. 11 .' This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 1988. For the Commission Frans ANDRIESSEN Vice-President No L 49/14 Official Journal or the European Communities 23. 2. 88 ANEXO I  BILAG I  ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  /  ANNEX I  ANNEXE I  ALLEGATO I  BIJLAGE I  ANEXO I Carne deshuesada puesta a la venta  Udbenet kÃ ¸d, der udbydes til salg  Zum Verkauf angebo ­ tenes Fleisch ohne Knochen  Ã Ã Ã ­Ã ±Ã  Ã Ã Ã Ã ¯Ã  Ã ºÃ Ã ºÃ ±Ã »Ã ± ÃÃ ¿Ã Ã Ã &amp;Ã µÃ Ã ±Ã ¹ Ã Ã µ ÃÃ Ã »Ã ·Ã Ã ·  Boned meat offered for sale  Viande dÃ ©sossÃ ©e mise en vente  Carni disossate messe in vendita  Verkoop rundvlees zonder been  Carne desossada colocada Ã venda 1 . DANMARK Bryst og slag Ãvrigt kÃ ¸d af forfjerdinger Skank og muskel sammenhÃ ¦ngende 2. FRANCE Caisse B Jarret Caisse C Boule de macreuse Caisse A Bavette Boule de gÃ ®te 3. IRELAND Shins and shanks Shanks Shins Plates and flanks Forequarters Flanks Plates Briskets Shanks and/or shins Flanks and/or plates 4. UNITED KINGDOM Hindquarter skirts Shins and shanks Clod and sticking Ponies Pony parts Striploin flank-edge Thin flanks Forequarter flanks Briskets Foreribs No L 49/ 1523 . 2. 88 Official Journal of the European Communities ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervenÃ §Ã £o DANMARK : Direktoratet for markedsordningerne EF-Direktoratet Frederiksborggade 18 DK- 1360 KÃ ¸benhavn K Tel. (01 ) 92 70 00, telex 151 37 DK FRANCE : OFIVAL Tour Montparnasse 33, avenue du Maine 75755 Paris Cedex 15 TÃ ©l . 45 38 84 00, tÃ ©lex 26 06 43 IRELAND : Department of Agriculture Agriculture House Kildare Street Dublin 2 Tel. (01 ) 78 90 11 , ext. 22 78 Telex 4280 and 5118 UNITED KINGDOM : Intervention Board for Agricultural Produce Fountain House 2 Queens Walk Reading RG1 7QW Berks. Tel . (0734) 58 36 26 Telex 848 302